Citation Nr: 1615056	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Veteran submitted a timely Notice of Disagreement (NOD) regarding the effective date for the grant of service connection for coronary artery disease (CAD) with bradycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center.

This matter was remanded by the Board in August 2014 for issuance of a Statement of the Case.  As a Statement of the Case was issued, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
  
As noted in the August 2014 remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  On January 10, 2012, the Veteran was informed of the AMC's January 2012 rating decision granting service connection for coronary artery disease with bradycardia, effective September 26, 2003.  On January 25, 2013, the AMC received the Veteran's notice of disagreement with the effective date assigned.  

2.  The Veteran did not file an NOD within one year of being notified of the January 2012 rating decision.

3.  The Veteran was not rated incompetent by VA, and is not shown to have had a physical, mental, or legal disability which prevented the timely filing of an NOD on his own behalf; he has not presented good cause for his failure to timely file an NOD in his challenge to the January 2012 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a timely filed Notice of Disagreement to the January 2012 rating decision which granted service connection for coronary artery disease with bradycardia not have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2015).

2.  As the Veteran did not timely file a notice of disagreement with the January 2012 rating decision and has provided VA no good cause to waive timeliness of an NOD in the matter; the Board lacks jurisdiction to consider the matter on the merits.  38 U.S.C.A. §§ 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2015); see also 38 C.F.R. §§ 20.201 and 20.202 (2015).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201 (2015).

To be considered timely, a NOD with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) (2015).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b) (2015).

In addition to VA's statutory mailbox rule, there is a common law mailbox rule.  Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31   (Fed. Cir. 2007).  In Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II), the Court noted that the presumption of receipt permitted under the common law mailbox rule was not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.  

In this case, the Veteran contends that while he filed an NOD at least seven days past the deadline, it should be accepted as a timely NOD.  Since the determination of whether the NOD is to be accepted is a legal one, there are no facts in dispute, the Board is charged with determining if the Veteran's claim has legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that the Veteran did not timely file an NOD with the decision assigning him the effective date for his service-connected CAD disability.

On January 10, 2012, the Veteran was informed of the AMC's January 2012 rating decision granting service connection for coronary artery disease with bradycardia, effective September 26, 2003.  On January 25, 2013, the AMC received the Veteran's notice of disagreement with the effective date assigned; while the Veteran's letter was dated December 28, 2013, there is no postmark noted.  In a January 30, 2013 letter, the RO notified the Veteran that his notice of disagreement with the effective date for the grant of service connection for coronary artery disease with bradycardia was not timely.  In July 2013, the Veteran submitted a packet of information which included a written statement dated January 18, 2013, indicating disagreement with the finding that his appeal was not timely.

In this case, no postmark indicating a timely filed NOD was reflected and even accounting for the five day grace period, the Veteran's January 25, 2013 NOD was untimely.  As the RO notes, the NOD was received 381 days after notice of the rating decision was submitted to the Veteran.  The day of receipt was a Friday and no holiday impacted the receipt of the NOD.  While he submitted statements dated December 28, 2013 and January 18, 2013, the date on a document is not a postmark and does not constitute proof of mailing beyond self-serving testimony.

In an April 2016 Appellant Brief, the representative presents two arguments as to why the Veteran's untimely NOD should be accepted.  First, the Veteran states that he updated his mailing address with VA, but the January 10, 2012 notification letter (and all other correspondence originating with the AOJ/AMC until September 2012) was sent to his old address.  The Veteran states he did receive the forwarded mail eventually, but this factor should be taken into account when determining whether to accept his late submitted NOD.  The record does reflect that the Veteran called to change his address on January 25, 2012, but the action could not be completed as the Veteran's date of birth was incorrect.  Therefore there was a lag between when the Veteran notified VA of his new address and when it was corrected in VA's system.  However, the Veteran called to change his address on January 25, when the rating decision was entered several days before on January 10.

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309   (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  Here, VA sent notice of the decision to the last known address of record, and also a copy to the Veteran's accredited representative.  VA did not receive notice of the new address until after the decision was issued.

Furthermore, the Veteran acknowledges receiving the January 2012 letter, which specifically advised him that had "one year from the date of this letter to appeal the decision" [emphasis in the original], well before the January 2013 deadline to submit an NOD.  He also states that in February 2012 he notified VA that his disability claim correspondence was being sent to the old address, indicating his knowledge of the correspondence dated around that time.  

For the foregoing reasons, the Board finds the argument that the Veteran's untimely NOD should be accepted because the Veteran's address was not updated in VA's system for part of the year after the January 2012 rating decision was entered lacks merit.

Second, the Appellant Brief contends that within one year of the January 2012 rating decision, in fact in later January 2012, the Veteran submitted over 200 pages of medical evidence and states that this evidence was directly relevant to the question of effective date.  As such, the Veteran states that this evidence prevented the January 2012 rating decision from becoming final.  

The Veteran did submitted the stated medical treatment records in later January 2012, after the January 2012 rating decision was entered, and the Board notes these records contain treatment notes dating before September 2003, the effective date of claim.  However, nowhere in the medical treatment records does the Veteran expressly or implicitly raise the issue of entitlement to an earlier effective date.

Evidence submitted within one year of a rating decision can be stand in lieu of an NOD only if it is new and material evidence under 38 C.F.R. § 3.156(b).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380  (1999).  The effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208   (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 (1998).  

In this case, the Veteran was awarded service connection for CAD with effective date of September 26, 2003, because this was the date the claim was received.  The new evidence submitted by the Veteran after the January 2012 rating decision does not in any way suggest that he filed his claim earlier than September 26, 2003.  The fact that the new medical evidence submitted shows the disability existed prior to September 26, 2003 is irrelevant to the inquiry of earlier effective date.  The Board notes that the January 2012 rating decision actually concedes that the Veteran's CAD was totally disabling from April 2001; the fact that the disability preceded the effective date was never in dispute.  

Critically, while the Veteran submitted new evidence within a one year period, it is not material.  That is, it does not by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  It does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The new evidence does not contain any statement by the Veteran suggesting his desire to be awarded an earlier effective date.  It does not in any way suggest that he filed his claim for service connection for CAD earlier than September 26, 2003.  While it shows the disability likely existed prior to September 26, 2003, it does not establish intent on the part of the Veteran to seek service connection for that disability prior to September 26, 2003.  Again, the January 2012 rating decision actually concedes that the Veteran's CAD was totally disabling from April 2001; this fact was not in dispute.  An earlier effective date was not assigned because the claim was received in September 26, 2003.  

In addition, the Board notes that the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  38 C.F.R. § 20.304 (2015).  For the foregoing reasons, the Board finds the argument that the Veteran's submission of new evidence within one year after the January 2012 rating decision was entered prevents the decision's finality lacks merit.

The Board has considered other arguments, but does not find a legal basis with which to accept the NOD.  

The filing limit can be extended when the RO receives a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203  or an extension of the filing deadline under 38 C.F.R. § 3.109.  The record reflects that the Veteran did not request an extension of time to submit an NOD.

The doctrine of equitable tolling has also been considered.  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005); see also Checo v. Shinseki, No. 2013-7059, 2014 WL 1613885 (Fed. Cir. Apr. 23, 2014).  In this case, there is no evidence, nor does the Veteran contend, that he suffers from a mental disability which prevented him from filing an NOD within the year allowed.  He also does not contend an extraordinary circumstance, reliance on an incorrect statement by a VA official, or a misfiling by the RO or the Board.

Further, the Board notes that there is no basis for waiving the requirement of a timely NOD.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court recognized that there are times when jurisdictional bars to the Board's adjudication of a matter may be waived.  This case is, however, distinguishable from Percy.  In Percy, the Court held that the 60-day period to file a Substantive Appeal was not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Id. at 45.  There is no indication in Percy that the requirement of a timely NOD can be waived.  Furthermore, even if it could be, there is no evidence that VA ever treated the Veteran's claim for earlier effective date as if an appeal had been timely initiated, it cannot be said that VA waived (either explicitly or implicitly) the issue of timeliness in the filing of the Veteran's NOD.

In summary, the Board cannot find that the Veteran filed a timely NOD as to the January 2012 rating decision, which granted service connection and assigned an effective date of September 26, 2003 for coronary artery disease with bradycardia. Therefore, the January 2012 rating decision is final, and the Board has no jurisdiction to address that matter of earlier effective date for CAD on the merits.


ORDER

As the Veteran did not timely file an NOD with the January 2012 rating decision assigning effective date of September 26, 2003 for coronary artery disease with bradycardia, the Board has no jurisdiction in that matter, and the appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


